The defendant’s argument that the adjournments requested by his various court-appointed attorneys should be charged to the People is completely without merit. Assuming, arguendo, that the defendant was actually acting as his own counsel during this time, there is no indication in the record that he objected either to being assisted by counsel or to the adjournments in question.
Also without merit is the defendant’s claim that the court erred in permitting him to proceed pro se at trial. The defendant’s request to proceed pro se was unequivocal and timely asserted, his waiver of his right to counsel was given knowingly and intelligently, and his conduct during the trial was orderly and competent (see, People v McIntyre, 36 NY2d 10, 17). Further, he was assisted throughout trial by a court-appointed attorney acting in the capacity of a legal advisor (see, People v Sawyer, 57 NY2d 12, 22, cert denied 459 US 1178). Mangano, J. P., Bracken, Brown and Fiber, JJ., concur.